DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive. On page 11 of the applicant argues that Keimel fails to teach that the electrodes are disposed on opposite sides of the fixation element and points to fig. 3 wherein the electrodes 22a and 22b are disposed on opposite ends of the device however not on opposites tips of the fixation device. The applicant points that the entire device of the IMD 34 is not a fixation device and only element 36 of fig 3 are the fixation device. The examiner agrees with the applicant that only elements 36 in fig 3 are the fixation device and the figure does not illustrate the electrodes at the tips of the fixation device, however, paragraph [0055] of Keimel as cited in the office action clearly states “fixation elements 36 may include a conductive portion that may be used as an electrode to deliver electrical stimulation to heart 12. For example, one or more of fixation elements 36 may include a conductive portion mechanically coupled to the tip of the fixation element and electrically coupled to stimulation module 28 within IMD 34. In this way, stimulation module 28 may control delivery of electrical stimulation through the conductive portion of the fixation element 36”. This explicitly teaches that the electrodes/conductive portions are located at the tip of the fixation elements 36 of the IMD 34 and fig. 3 clearly teaches a configurations wherein the electrodes are arranged on opposite ends of the body of the device and paragraph, therefore it would have been an obvious design choice as stated in the previous rejection to have at least one pickup and actuator disposed on opposite portions of the fixation device. In view of paragraph [0055] as just explained as well as [0050] of Keimel clearly teaches electrodes incorporated into the tips of the fixation device contrary to the applicant’s arguments on page 12 of the remarks. The applicant provides no further arguments for the traversal of the rejections of the dependent claims. The previous 103 rejections of claims 1-14 and 16 are maintained.
Regarding newly added claim 17, the applicant relies on the same arguments as the independent claim 1, and therefore the arguments are found non persuasive for the same reasons as stated above, further, since the claim requires that only one of the said actuators and said at least one pickup need be disposed distal to the housing, the any of the electrodes or pickups that are disposed on the distal tip of the fixation device as taught by Keimel teaches this, since there is no language in the claim defining the direction or orientation of distal other than the definition of being away from the housing. Since each of the bards/tines are extending away from the housing any tip can be considered to be distal depending on the chosen orientation and reference point. 
Claim 15 is not rejoined because claims 1-14, 16, and 17 are no found to be allowable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (U.S. PG Pub 20110125078 A1) in view of Keimel et al (U.S. PG Pub 20120290025 A1).
Regarding claim 1, Denison teaches a stimulation device, comprising: an energy source (Fig 3 element 54 and Fig 6 element 54 teach a power source; [0082]; [0106]); an electronics unit contained in a housing Figs 3 and Fig 6 illustrate an electronics unit, including a processor, memory and optical stimulation generator disposed in the housing of the IMD; Fig 4 further illustrates the electronics unit disposed in the housing comprising a sensing circuit); an actuator coupled with at least one of said electronics unit or said energy source (Fig 3 and 6 illustrate optical fibers (48A-B) coupled to the power source (54), processor (50), and stimulation generator (60); Fig 4 illustrates optical fibers (48A-B) coupled to the power source (54), processor (50), and stimulation generator (60) and sensing circuity (65); [0106]; [0110]-[0112]), said actuator configured to emit electromagnetic waves for optical stimulation of genetically manipulated tissue ([0033] teaches the stimulation device performing optical stimulation such as optogenetic stimulation on genetically modified tissue; [0041]; [0101]; [0106]-[0107]; [0112]) , said actuator arranged remote from said housing (Fig 1 elements 11A-B illustrates optical fibers for optical stimulation remote from the housing; Fig 2 elements 32A-B illustrates optical fibers for optical stimulation remote from the housing; Fig 3 elements 48A-D; Figs, 4, and 6 elements 48A-B; [0106]) the stimulation device configured for at least temporary implantation in a human or animal body (Figs 2-5; [0010]-[0011]; [0014]-[0017] teaches the device being an implantable device); said electronics unit having a controller configured to stimulate the genetically manipulated tissue by means of the electromagnetic waves from said actuator ([0108]; [0110]-[0112] teach the processor controlling the stimulation parameters; [0114]-[0115]) ; said electronics unit having at least one pickup in a heart chamber, the pickup configured to measure data that characterizes at least one of tissue activity resulting from the optical stimulation or success of the optical stimulation, said actuator connected with the pickup unit (Fig 4 element 49 teaches sensing leads 49 physically and electrically connected to stimulation leads 48; Fig 1 teaches an optical fiber 11 for emitting optical stimulation, connected to a sensing lead 12 comprising sensing electrode; [0038] teaches the leads coupled to the stimulation device may be bifurcate, or have a common leads extension. It further suggests that leads 11 and 12 may be fastened or formed together; [0088]; [0158]; [0168]; [0180]), comprising an actuator and pickup unit ([0038] teaches the lead comprising optical fibers and electrodes that can be used for sensing or stimulation; [0158]-[0160] teaches the fiber having sensing electrodes along it; [0164] teaches the optical fiber comprising sensors along the optical fiber; [0180]) however, fails to teach, wherein said actuator and said at least one pickup are incorporated into a fixation device and arranged on opposite portions of the fixation device from one another.
Keimel teaches a device in the same field of endeavor,  having a fixation device, wherein an actuator and at least one pickup are incorporated into the fixation device and arranged on opposite portions of the fixation device from one another (Fig 3 illustrates an electrical stimulation device having a fixation device 36 attached to the device between a first and second electrode 22a-b; [0047] teaches the stimulation device comprising fixation elements 36 being tines bards or helical coils; [0053]-[0055] teaches the fixation elements include a plurality of tines or an adhesive material. The fixation elements include a conductive portion creating electrodes mechanically coupled to the tip of the fixation element for stimulating the heart; [0072] teaches that the IMD having electrodes that can be stimulating or sensing electrodes; [0078]; [0085] teaches that the processor can select electrode to function as either stimulation or sensing electrodes. Since the electrodes are on the tips of the fixation elements 36 then it would be an obvious design choice to have at least one pickup and actuator disposed on opposite portions of the fixation device).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the lead of Denison, to have a fixing device comprised of 4 barbs or tines each comprising electrically conductive portions coupled to the tip of the fixation device creating electrodes at the end of the fixation elements, wherein the electrodes can be either sensing or stimulation electrodes such that the sensor electrodes and stimulation electrodes can be disposed on opposite the portions, as taught by Keimel, in order to secure the leads in a target location of the heart and provide stimulation and sensing bio signals at the target tissue to determine the outcome of stimulation and help ensure or prevent certain outcomes.	
Regarding claim 3, the modified invention of Denison teaches claim 1, wherein said housing has at least one of a biocompatible material or being hermetically sealed ([0082] teaches an optical delivery system being hermetically-sealed. Therefore, the housing would be at least hermetically sealed). In the alternative, Denison fails to teach, wherein the housing is a biocompatible material.
Keimel teaches a device in the same field of endeavor, wherein the housing of the device, storing the electronics is hermetically sealed and made with a biocompatible material ([0074] lines 7-9 teaches the use of a biocompatible material as part of the housing (24) of the device; [0075] lines 11-12 teaches that the housing (24) can be hermetically sealed to protect components of the device).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have modified Denison to have a housing that is hermetically sealed and made of a biocompatible material, as taught by Keimel, in order to protect the electronics of the device from the tissue environment and improve bodies reaction to the implanted device.
Regarding claim 4, the modified invention of Denison teaches claim 3, wherein said energy source is disposed inside said housing (Fig 3 element 54 and Fig 6 element 54 teach a power source inside the housing of the device).
Regarding claim 5, the modified invention of Denison teaches claim 1, wherein said controller is configured to vary at least one of the following properties of the electromagnetic waves used for the stimulation: an intensity; a frequency; a duration of a wave train; or a pulse duty ratio ([0095]; [0102]; [0110]-[0111]; [0114]-[0115]).
Regarding claim 6, the modified invention of Denison teaches claim 1, further comprising at least one electrode lead or electrode probe (Fig 1 elements 12A-B illustrate electrode leads; Fig 4 elements 49A-B teach electrode leads connected to a sensing circuity; Fig 5 element 154; [0036]; [0038]; [0084]; [0121]).
Regarding claim 7, the modified invention of Denison teaches claim 1, wherein said electronics unit is at least partly configurable by an external device (Fig 1 and 5 elements 22 and 20 teach external programmers for the stimulation device; [0036]; [0084]).
Regarding claim 8, the modified invention of Denison teaches claim 1, further comprising at least one fixing unit configured to fix at least one part of the stimulation device into the genetically manipulated tissue of the human or animal body ([0131] teaches the device comprising a fixing mechanism to fix the device to tissue; [0136] teaches the device is substantial fixed to the tissue therefore the device has a fixing unit).
Regrinding claim 9, the modified invention of Denison teaches claim 1, wherein said energy source has a battery in a form of a primary cell or a secondary cell ([0082]; [0084 teaches the power source can be a primary or rechargeable battery).
Regarding claim 10, the modified invention of Denison teaches claim 1, further comprising a telemetry unit for wireless communication with at least one of an external device or data center Figs 3-5 element 56 teaches a telemetry unit for communication with external programmers; Fig 11 teaches the telemetry unit and power management circuit; [0036]; [0083]; [0104]; [0106]; [0117]).
Regarding claim 11, the modified invention of Denison teaches claim 1, wherein said actuator has at least one optical fiber (Fig 3 elements 48A-D; Fig 4 and 6 elements 48A-B; [0012]-[0014]).
Regarding claim 12, the modified invention of Denison teaches claim 1, further comprising at least one sensor selected from the group consisting of an accelerometer ([0038]; [0158]; [0168]), a temperature sensor ([0082]; [0120]), an acoustic sensor, an ultrasound sensor, an oxygen sensor, a pressure sensor ([0038]; [0158]; [0168]), and a magnetic field sensor.
Regarding claim 16, the modified invention of Denison teaches claim 1, wherein the pickup is configured to measure data that characterizes the success of the optical stimulation, and the success of the optical stimulation is determined by a signal from an accelerometer in response to the optical stimulation of the cardiac tissue ([0158] teaches pickup is configured to measure data that characterizes the success of the optical stimulation, and the success of the optical stimulation is determined by a signal from an accelerometer in response to the optical stimulation of the target tissue).
Regarding claim 17, Denison teaches a stimulation device, comprising: an energy source (Fig 3 element 54 and Fig 6 element 54 teach a power source; [0082]; [0106]); an electronics unit contained in a housing Figs 3 and Fig 6 illustrate an electronics unit, including a processor, memory and optical stimulation generator disposed in the housing of the IMD; Fig 4 further illustrates the electronics unit disposed in the housing comprising a sensing circuit); an actuator coupled with at least one of said electronics unit or said energy source (Fig 3 and 6 illustrate optical fibers (48A-B) coupled to the power source (54), processor (50), and stimulation generator (60); Fig 4 illustrates optical fibers (48A-B) coupled to the power source (54), processor (50), and stimulation generator (60) and sensing circuity (65); [0106]; [0110]-[0112]), said actuator configured to emit electromagnetic waves for optical stimulation of genetically manipulated tissue ([0033] teaches the stimulation device performing optical stimulation such as optogenetic stimulation on genetically modified tissue; [0041]; [0101]; [0106]-[0107]; [0112]) , said actuator arranged remote from said housing (Fig 1 elements 11A-B illustrates optical fibers for optical stimulation remote from the housing; Fig 2 elements 32A-B illustrates optical fibers for optical stimulation remote from the housing; Fig 3 elements 48A-D; Figs, 4, and 6 elements 48A-B; [0106]) the stimulation device configured for at least temporary implantation in a human or animal body (Figs 2-5; [0010]-[0011]; [0014]-[0017] teaches the device being an implantable device); said electronics unit having a controller configured to stimulate the genetically manipulated tissue by means of the electromagnetic waves from said actuator ([0108]; [0110]-[0112] teach the processor controlling the stimulation parameters; [0114]-[0115]) ; said electronics unit having at least one pickup in a heart chamber, the pickup configured to measure data that characterizes at least one of tissue activity resulting from the optical stimulation or success of the optical stimulation, said actuator connected with the pickup unit (Fig 4 element 49 teaches sensing leads 49 physically and electrically connected to stimulation leads 48; Fig 1 teaches an optical fiber 11 for emitting optical stimulation, connected to a sensing lead 12 comprising sensing electrode; [0038] teaches the leads coupled to the stimulation device may be bifurcate, or have a common leads extension. It further suggests that leads 11 and 12 may be fastened or formed together; [0088]; [0158]; [0168]; [0180]), comprising an actuator and pickup unit ([0038] teaches the lead comprising optical fibers and electrodes that can be used for sensing or stimulation; [0158]-[0160] teaches the fiber having sensing electrodes along it; [0164] teaches the optical fiber comprising sensors along the optical fiber; [0180]) however, fails to teach, wherein said actuator and said at least one pickup are incorporated into a fixation device and arranged on opposite portions of the fixation device from one another; and at least one of said actuator and said at least one pickup being disposed on said fixation device distal from said housing.
Keimel teaches a device in the same field of endeavor,  having a fixation device, wherein an actuator and at least one pickup are incorporated into the fixation device and arranged on opposite portions of the fixation device from one another and at least one of said actuator and said at least one pickup being disposed on said fixation device distal from said housing (Fig 3 illustrates an electrical stimulation device having a fixation device 36 attached to the device between a first and second electrode 22a-b; [0047] teaches the stimulation device comprising fixation elements 36 being tines bards or helical coils; [0050]; [0053]-[0055] teaches the fixation elements include a plurality of tines or an adhesive material. The fixation elements include a conductive portion creating electrodes mechanically coupled to the tip of the fixation element for stimulating the heart; [0072] teaches that the IMD having electrodes that can be stimulating or sensing electrodes; [0078]; [0085] teaches that the processor can select electrode to function as either stimulation or sensing electrodes. Since the electrodes are on the tips of the fixation elements 36 then it would be an obvious design choice to have at least one pickup and actuator disposed on opposite portions of the fixation device. As discussed in the Response to Arguments above, The claim language requires that only one of the said actuators and said at least one pickups be disposed distal to the housing and Keimel teaches that the fixation device can be tines/barbs as illustrated in fig. 3, wherein the tips of the fixation elements are configured to act as actuators/pickups. Since the electrodes are located at the tip of the fixation elements and the fixation element extends off and away from the housing, any actuator/pickup located at the tip of any of the fixation elements can be interpreted as being distal from the housing).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the lead of Denison, to have a fixing device comprised of 4 barbs or tines each comprising electrically conductive portions coupled to the tip of the fixation device creating electrodes at the end of the fixation elements, wherein the electrodes can be either sensing or stimulation electrodes such that the sensor electrodes and stimulation electrodes can be disposed on opposite the portions wherein at least one of the electrodes is disposed distal from the housing, as taught by Keimel, in order to secure the leads in a target location of the heart and provide stimulation and sensing bio signals at the target tissue to determine the outcome of stimulation and help ensure or prevent certain outcomes.	

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (U.S. PG Pub 20110125078 A1) in view of Keimel et al (U.S. PG Pub 20120290025 A1) as applied to claim 1 above, and further in view of Rogers (U.S. PG Pub 20160066789 A1).
Regarding claim 2, the modified invention of Denison teaches claim 1, however fails to teach, wherein said actuator is configured to emit the electromagnetic waves in a frequency spectrum between 10^13 and 10^20 Hz.
Rogers teaches a stimulation device wherein a frequency of the stimulation lies in a frequency spectrum between 10^13 and 10^20 Hz. ([0012] lines 13-17 teaches an embodiment of an implantable stimulation device capable of emitting electromagnetic waves with a wavelength of 300nm-1400nm).  The conversion equation of the wavelength of light to frequency is known in the art and for given wavelength ranges of the actuator, it is clear that the actuator is capable of emitting electromagnetic waves in the frequency spectrum between 10^13 and 10^20 Hz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Keimel by the teaching of Rogers to incorporate an actuator configured to emit electromagnetic waves for stimulation in a frequency spectrum between 10^13 and 10^20 Hz. This would allow the device of Keimel to utilize different types of light with different wavelengths, such as UV light or IR light, to illicit different responses from the stimulation.  
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al (U.S. PG Pub 20110125078 A1) in view of Keimel et al (U.S. PG Pub 20120290025 A1) as applied to claim 1 above, and further in view of Stahmann (US PG Pub. 20150224315 A1).
Regarding claim 13, Denison teaches claim 1, wherein the stimulation device is configured to output the stimulation by the electromagnetic waves to a cardiac tissue ([0038]; [0165]-[0166]; [0169]-[0170] teaches stimulating cardiac tissue to treat ventricular Tachycardia). However, Denison fails to teach the stimulation being carried out after a passage of a time interval relative to a heartbeat, producing at least one contraction of a heart, and the stimulation being output in a form of at least one stimulus, when said evaluation unit detects a requirement for therapy of bradycardia, a detection being based on a measured heart rate falling below at least one specified heart rate; when said evaluation unit detects a requirement for therapy of ventricular fibrillation, a detection being based on a comparison of at least one of an at least one specified ventricular frequency or a specified stability of a ventricular frequency with a measured ventricular frequency; or the stimulation being output in a form of multiple stimuli, when said evaluation unit detects a requirement for therapy of tachycardia, a detection being based on the measured heart rate falling below at least one specified heart rate, the multiple stimuli being output in a sequence; when said evaluation unit detects a requirement for cardiac resynchronization therapy, a detection being based on an evaluation of measurement data which represents cardiac activity, at least one first and one second stimulus being output and the at least first and second stimulus being configured to produce a generally synchronous contraction of a left and a right half of the heart.
Stahmann teaches a stimulation device wherein the stimulation device is configured to output the stimulation by the electromagnetic waves to a cardiac tissue ([0027 lines 1-8 teaches an implantable medical stimulation device configured to deliver electrical stimulation to the heart in order to ensure synchronized contractions or to treat any detected arrhythmias; [0061] lines 1-5 teaches a multi device system for stimulating the heart to treat sensed cardiac events), the stimulation being carried out after a passage of a time interval relative to a heartbeat, producing at least one contraction of a heart, and the stimulation being output in a form of at least one stimulus ([0061] teach a teaches a multi device system for stimulating the heart, where a first device is configured to deliver a pacing pulse to stimulate the ventricle of a heart into contracting in response to receiving a communication from a second device indicating an atrial event. The first device may be configured to wait a predetermined amount of time, sometimes termed an atrioventricular delay, before delivering a pacing pulse in response to the communicated atrial event from the second device; [0064 describes a multi chamber therapy system a system comprising a single device could simply implement the various PVARP or MTRI periods. This would have access to both sensed atrial events and the ability to deliver electrical stimulation in response to sensed atrial events), when said evaluation unit detects a requirement for therapy of bradycardia, a detection being based on a measured heart rate falling below at least one specified heart rate; or when said evaluation unit detects a requirement for therapy of ventricular fibrillation, a detection being based on a comparison of at least one specified ventricular frequency or a specified stability of a ventricular frequency with a measured ventricular frequency; or the stimulation being output in a form of multiple stimuli, when said evaluation unit detects a requirement for therapy of tachycardia, a detection being based on the measured heart rate falling below at least one specified heart rate [0068] teaches a system that when it is sensed that the atrial contraction rate falls below a threshold, the first device turns on a atrial tachycardia mode for tracking atrial events, and begin to deliver electrical stimulation in response to sensed atrial events from a second device. The first device can slowly increase the rate of delivered stimulation), the multiple stimuli being output in a sequence ([0070] teaches that there is an Atrial Tachycardia protocol that can cause the first medical device to deliver electrical stimulation at a predefined rate that may be programmable from an external device); or when said evaluation unit detects a requirement for cardiac resynchronization therapy, a detection being based on an evaluation of measurement data which represents cardiac activity, at least one first and one second stimulus being output and the at least first and second stimulus being configured to produce a generally synchronous contraction of a left and a right half of the heart ([0031] lines 14-24 teaches the medical device can be used for multi-chamber therapies such as bradycardia therapy, tachycardia therapy, cardiac resynchronization therapy, and fibrillation therapy. These therapies may include techniques for detecting un-synchronized contractions of the heart and coordinating a delivering of electrical stimulation signals to the various chambers of the heart in order to help ensure synchronization of contractions. Stating that the Cardiac resynchronization therapy may include delivering electrical stimulation to both ventricles (left and right) of the heart in order to produce a more efficient contraction of the ventricles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Denison by the teaching of Stahmann to have a system capable of detecting whether Tachycardia, Bradycardia, cardiac resynchronization, or fibrillation therapy is required, and responding appropriately with the necessary therapy protocol that corresponds to the detected cardiac condition stimulating the cardiac tissue in response to a detected heartbeat and contracting the heart. This would allow for a singular device to detect and adapt to multiple types of conditions reducing the need for constant medical assistance and reducing the amount of medical equipment required for an individual patient with heart problems. 
Regarding claim 14, the modified invention of Denison teaches claim 13, however fails to teach, the stimulus or the stimuli being output after a passage of a time interval relative to the heartbeat, producing at least one contraction of the heart, and said controller having a timer that can start or end the time interval, a starting and ending of the time interval being triggered by said pickup, and the stimulation being triggered after passage of the time interval.
Stahmann teaches a device in the same field of endeavor, wherein the stimulus or the stimuli being output after a passage of a time interval relative to the heartbeat, producing at least one contraction of the heart ([0023]; [0061]; [0076]), and said controller having a timer that can start or end the time interval, a starting and ending of the time interval being triggered by said pickup, and the stimulation being triggered after passage of the time interval ([0062]-[0063]; [0075]-[0076] teaches the device tracking cardiac events by a sensor, and having a sensor reset the timer for tracking based on sensed cardiac events, and adjusting the stimulation based on the tracked events).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792